 

Exhibit 10.36

 

STAAR SURGICAL COMPANY
AMENDED AND RESTATED OMNIBUS EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

 

STAAR Surgical Company, a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated Omnibus Equity Incentive Plan, as may be amended from time
to time (the “Plan”), hereby grants to the holder listed below (“Participant”),
an option to purchase the number of shares of the Company’s common stock
(“Stock”), set forth below (the “Option”). This Option is subject to all of the
terms and conditions set forth herein, as well as in the Plan and the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”),
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement. A Prospectus regarding the
Stock is available at https://sites.google.com/a/staar.com/staar-intranet/home.

 

Participant:   «Participant»       Grant Date:   «Grant_Date»       Vesting
Commencement Date:   «VCD»       Exercise Price per Share:   $[___]       Total
Number of Shares Subject to the Option:   «Shares» shares       Expiration Date:
  «Expiration»       Vesting Schedule:   «Vesting_Schedule»

 

Type of Option: ¨   Incentive Stock Option ¨   Non-Qualified Stock Option

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement,
and this Grant Notice. Participant has reviewed the Stock Option Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement.

 

STAAR SURGICAL COMPANY: PARTICIPANT:     By:     By:     Print Name:     Print
Name:   «Participant»   Title:            Address:     Address:                

 

 

 

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STAAR SURGICAL COMPANY STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, STAAR Surgical Company, a
Delaware corporation (the “Company”), has granted to Participant an Option under
the Company’s Amended and Restated Omnibus Equity Incentive Plan, as may be
amended from time to time (the “Plan”), to purchase the number of shares of
Stock indicated in the Grant Notice.

 

ARTICLE 1.

 

GENERAL

 

1.1           Defined Terms. Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

 

1.2           Incorporation of Terms of Plan. The Option is subject to the terms
and conditions of the Plan which are incorporated herein by reference. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE 2.

 

GRANT OF OPTION

 

2.1           Grant of Option. In consideration of Participant’s past and/or
continued employment with or service to the Company or any Affiliate and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to
Participant the Option to purchase any part or all of an aggregate of the number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan and this Agreement, subject to adjustments as provided in
Section 13.2 of the Plan. Unless designated as a Non-Qualified Stock Option in
the Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

 

2.2           Exercise Price. The exercise price of the shares of Stock subject
to the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and Participant is a Greater Than 10%
Stockholder as of the Date of Grant, the exercise price per share of the shares
of Stock subject to the Option shall not be less than 110% of the Fair Market
Value of a share of Stock on the Grant Date.

 

2.3           Consideration to the Company. In consideration of the grant of the
Option by the Company, Participant agrees to render faithful and efficient
services to the Company or any Affiliate. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in the employ or service of
the Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and Participant.

 

 A-1 

 



ARTICLE 3.

 

PERIOD OF EXERCISABILITY

 

3.1          Commencement of Exercisability.

 

(a)          Subject to Sections 3.2, 3.3, 5.11 and 5.17 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

 

(b)          No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided by the
Administrator or as set forth in a written agreement between the Company and
Participant.         

 

(c)          Notwithstanding Section 3.1(a) hereof and the Grant Notice, but
subject to Section 3.1(b) hereof, in the event of a Change in Control the Option
shall be treated pursuant to Section 13.2 of the Plan.

 

3.2          Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.

 

3.3          Expiration of Option. The Option may not be exercised to any extent
by anyone after the first to occur of the following events:

 

(a)          The Expiration Date set forth in the Grant Notice, which shall in
no event be more than ten (10) years from the Grant Date;

 

(b)          The expiration of one (1) year from the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death or disability; or

 

(c)          The expiration of one (1) year from the date of Participant’s
Termination of Service by reason of Participant’s death or disability.

 

3.4          Special Tax Consequences. Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Stock with respect to which Incentive Stock
Options, including the Option (if applicable), are exercisable for the first
time by Participant in any calendar year exceeds $100,000, the Option and such
other options shall be Non-Qualified Stock Options to the extent necessary to
comply with the limitations imposed by Section 422(d) of the Code. Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder. Participant also acknowledges that
an Incentive Stock Option exercised more than three (3) months after
Participant’s Termination of Employment, other than by reason of death or
disability, will be taxed as a Non-Qualified Stock Option.

 

 A-2 

 



3.5          Tax Indemnity.

 

(a)          Participant agrees to indemnify and keep indemnified the Company,
any Affiliate and Participant’s employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes or social security contributions in any jurisdiction)
that is attributable to (1) the grant or exercise of, or any benefit derived by
Participant from, the Option, (2) the acquisition by Participant of the Stock on
exercise of the Option or (3) the disposal of any Stock.

 

(b)          The Option cannot be exercised until Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Stock by Participant. The Company shall not be required
to issue, allot or transfer Stock until Participant has satisfied this
obligation.

 

(c)          Participant hereby acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Liabilities
in connection with any aspect of the Option and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of any
Award, including the Option, to reduce or eliminate Participant’s liability for
Tax Liabilities or achieve any particular tax result. Furthermore, if
Participant becomes subject to tax in more than one jurisdiction between the
date of grant of an Award, including the Option, and the date of any relevant
taxable event, Participant acknowledges that the Company may be required to
withhold or account for Tax Liabilities in more than one jurisdiction.

 

ARTICLE 4.

 

EXERCISE OF OPTION

 

4.1          Person Eligible to Exercise. Except as provided in Section 5.3
hereof, during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof, unless it has been disposed of pursuant to a DRO.
After the death of Participant, any exercisable portion of the Option may, prior
to the time when the Option becomes unexercisable under Section 3.3 hereof, be
exercised by the deceased Participant’s personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

 

4.2          Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3 hereof. However, the Option shall not be
exercisable with respect to fractional shares of Stock.

 

4.3          Manner of Exercise. The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company (or any
third party administrator or other person or entity designated by the Company;
for the avoidance of doubt, delivery shall include electronic delivery), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof:

 

(a)          An exercise notice in a form specified by the Administrator,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Administrator. The notice
shall be signed by Participant or other person then entitled to exercise the
Option or such portion of the Option;

 

(b)          The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which shall be made by deduction from
other compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

 

 A-3 

 



(c)          Any other written representations or documents as may be required
in the Administrator’s sole discretion to evidence compliance with the
Securities Act, the Exchange Act or any other applicable law, rule or
regulation; and

 

(d)          In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4          Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of Participant:

 

(a)          Cash or check;

 

(b)          With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

 

(c)          Other legal consideration acceptable to the Administrator
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

 

4.5          Conditions to Issuance of Stock. The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company. Such shares of Stock shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the conditions in Section 11.4 of the
Plan and following conditions:

 

(a)          The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;

 

(b)          The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;

 

(c)          The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

 A-4 

 



(d)          The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4 hereof; and

 

(e)          The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

 

4.6          Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of any shares of Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Section 13.2 of the Plan.

 

ARTICLE 5.

 

OTHER PROVISIONS

 

5.1          Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.

 

5.2          Whole Shares. The Option may only be exercised for whole shares of
Stock.

 

5.3          Option Not Transferable.

 

(a)          Subject to Section 4.1 hereof, the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until the Option has been exercised and the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) unless and until
the Option has been exercised, and any attempted disposition thereof prior to
exercise shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.

 

(b)          During the lifetime of Participant, only Participant may exercise
the Option (or any portion thereof), unless it has been disposed of pursuant to
a DRO; after the death of Participant, any exercisable portion of the Option
may, prior to the time when such portion becomes unexercisable under the Plan or
this Agreement, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.

 

 A-5 

 



(c)          Notwithstanding any other provision in this Agreement, Participant
may, in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of Participant and to receive any distribution with respect
to the Option upon Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than Participant’s spouse or domestic partner, as applicable, as
his or her beneficiary with respect to more than 50% of Participant’s interest
in the Option shall not be effective without the prior written consent of
Participant’s spouse or domestic partner. If no beneficiary has been designated
or survives Participant, payment shall be made to the person entitled thereto
pursuant to Participant’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by
Participant at any time provided the change or revocation is filed with the
Administrator prior to Participant’s death.

 

5.4          Tax Consultation. Participant understands that Participant may
suffer adverse tax consequences as a result of the grant, vesting and/or
exercise of the Option, and/or with the purchase or disposition of the shares of
Stock subject to the Option. Participant represents that Participant has
consulted with any tax consultants Participant deems advisable in connection
with the purchase or disposition of such shares of Stock and that Participant is
not relying on the Company for any tax advice.

 

5.5          Binding Agreement. Subject to the limitation on the transferability
of the Option contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

5.6          Adjustments Upon Specified Events. The Administrator may accelerate
the vesting of the Option in such circumstances as it, in its sole discretion
and consistent with the Plan, may determine. In addition, upon the occurrence of
certain events relating to the Stock contemplated by Section 13.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Stock),
the Administrator shall make such adjustments the Administrator deems
appropriate in the number of shares of Stock subject to the Option, the exercise
price of the Option and the kind of securities that may be issued upon exercise
of the Option. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 13.2 of the Plan.

 

5.7          Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
5.7, either party may hereafter designate a different address for notices to be
given to that party. Any notice which is required to be given to Participant
shall, if Participant is then deceased, be given to the person entitled to
exercise his or her Option pursuant to Section 4.1 hereof by written notice
under this Section 5.7. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

 

5.8          Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

 A-6 

 



5.9          Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

5.10        Conformity to Securities Laws. Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all Applicable
Law and regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such Applicable Law. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such Applicable Law.

 

5.11        Amendments, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board; provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Option in any material way without the
prior written consent of Participant.

 

5.12        Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 5.3 hereof, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

5.13        Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date with respect to such shares of Stock or (b) within one (1) year
after the transfer of such shares of Stock to Participant. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.

 

5.14        Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5.15        Not a Contract of Service Relationship. Nothing in this Agreement or
in the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates or
interfere with or restrict in any way with the right of the Company or any of
its Affiliates, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of
Participant’s at any time.

 

5.16        Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

 A-7 

 



5.17        Section 409A. This Option is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement (or any Exhibits hereto), if at any time the
Administrator determines that the Option (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement (or any Exhibits hereto), or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
either for the Option to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

 

5.18        Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

 

5.19        Consent to Personal Data Processing and Transfer. By acceptance of
this Option, Participant acknowledges and consents to the collection, use,
processing and transfer of personal data as described below. The Company, its
parents, its Subsidiaries and the Participant’s employer (all together, the
“Company Entities”), hold certain personal information, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee tax identification number, employment history
and status, salary, nationality, job title, and any equity compensation grants
or Shares awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company Entities will transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
The Company Entities may also make the Data available to public authorities
where required under locally applicable law. These recipients may be located in
the United States, the European Economic Area, the United Kingdom, Asia or
elsewhere, which Participant separately and expressly consents to, accepting
that outside the Participant’s location, data protection laws may not be as
protective as within. The third parties are currently assisting the Company in
the implementation, administration and management of the Plan. However, from
time to time and without notice, the Company Entities may retain additional or
different third parties for any of the purposes mentioned. Participant hereby
authorizes the Company Entities and all such third parties to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of Participant to a third party with whom Participant may
have elected to have payment made pursuant to the Plan. Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company through its local H.R.
Director; however, withdrawing the consent may affect Participant’s ability to
participate in the Plan and receive the benefits intended by this Option. Data
will only be held as long as necessary to implement, administer and manage the
Participant’s participation in the Plan and any subsequent claims or rights.

 

 A-8 

 



5.20        Rules Particular To Specific Countries.

 

(a)          Generally. Participant shall, if required by the Administrator,
enter into an election with the Company or an Affiliate (in a form approved by
the Company) under which any liability to the Company’s (or an Affiliate’s) Tax
Liability, including, but not limited to, National Insurance Contributions
(“NICs”) and the Fringe Benefit Tax (“FBT”), is transferred to and met by
Participant. For purposes of this Section 5.20, Tax Liability shall mean any and
all liability under applicable non-U.S. laws, rules or regulations from any
income tax, the Company’s (or an Affiliate’s) NICs, FBT or similar liability and
Participant’s NICs, FBT or similar liability that are attributable to: (A) the
grant or exercise of, or any other benefit derived by Participant from the
Option; (B) the acquisition by Participant of the shares of Stock on exercise of
the Option; or (C) the disposal of any shares of Stock acquired upon exercise of
the Option.

 

(b)          Tax Indemnity. Participant shall indemnify and keep indemnified the
Company and any of its Affiliates from and against any Tax Liability.

 

*    *    *    *    *

 

 A-9 

 

